State of Maryland v. Anthony Allen Crawley, No. 65, September Term, 2016. Opinion by
Barbera, C.J.

CRIMINAL LAW — PLEA AGREEMENT — CORRECTING AN ILLEGAL
SENTENCE — Respondent, Anthony Allen Crawley, entered into a plea agreement for
first degree murder and, in accordance with the agreement, was sentenced to life, suspend
all but 35 years. Because the sentence did not include a period of probation, Crawley’s
sentence would be converted to a 35-year term-of-years sentence—an illegal sentence that
violates the statutorily-prescribed minimum sentence of life imprisonment for first degree
murder. See Greco v. State, 427 Md. 477, 513 (2012). A period of probation was an
implied term of the plea agreement, and, therefore, the circuit court properly added a period
of probation to correct the illegality and effectuate the originally-intended split sentence.
Circuit Court for Prince George’s County
Case No. CT 97-0647B
Argued: March 3, 2017
                                           IN THE COURT OF APPEALS
                                                OF MARYLAND

                                                      No. 65

                                               September Term, 2016



                                             STATE OF MARYLAND

                                                         v.

                                           ANTHONY ALLEN CRAWLEY




                                            Barbera, C.J.,
                                            Greene
                                            Adkins
                                            McDonald
                                            Watts
                                            Hotten
                                            Getty,
                                                         JJ.



                                             Opinion by Barbera, C.J.



                                                Filed: August 2, 2017
         All forms of first degree murder carry a statutorily-mandated life sentence. See Md.

Code Ann., Crim. Law § 2-201(b) (2002, 2012 Repl. Vol., 2016 Supp.).1 Although a life

sentence must be imposed, the sentencing court retains the discretion to suspend any

portion of it so long as the suspended portion carries with it a period of probation. Md.

Code Ann., Crim. Proc. § 6-222 (2001, 2008 Repl. Vol., 2016 Supp.);2 Cathcart v. State,

397 Md. 320, 327 (2007). The absence of a period of probation has the effect of removing

the portion of the life sentence that has been suspended, leaving standing only the term-of-

years portion of the sentence. See Cathcart, 397 Md. at 330. A term-of-years sentence for

first degree murder is an illegal sentence that must be corrected by adding a period of

probation. Greco v. State, 427 Md. 477, 513 (2012).


1
  Crim. Law § 2-201(b) provides: “A person who commits a murder in the first degree is
guilty of a felony and on conviction shall be sentenced to . . . imprisonment for life.”
Section 2-201 was derived, without substantive change, from Md. Code Ann., Article 27,
§ 412(b) (1996 Repl. Vol.), which was in place at the time Crawley entered into his plea
agreement.
2
    Crim. Proc. § 6-222 provides, in pertinent part, that:

         (a) Limits on probation after judgment. — A circuit court or the District
         Court may:
               (1) impose a sentence for a specified time and provide that a lesser
               time be served in confinement;
               (2) suspend the remainder of the sentence; and
               (3)(i) order probation for a time longer than the sentence but, subject
               to subsections (b) and (c) of this section, not longer than:
                      1. 5 years if the probation is ordered by a circuit court[.]

Section 6-222 was derived, without substantive change, from Md. Code Ann., Article 27,
§ 641A (1996 Repl. Vol.), which was in place at the time Crawley entered into his plea
agreement. We also note that this section has recently been amended, with the amendment
to take effect in October 2017. The changes do not affect the substance of the statute as it
pertains to this case.
       The case before us presents the question of whether a sentence for first degree felony

murder containing such an illegality must be corrected as described in Greco when the

illegal sentence was imposed pursuant to a plea agreement. For the reasons that follow,

we hold that the rule established by Greco applies regardless of whether the sentence was

the product of a plea agreement or upon a conviction following trial.

                                              I

                    The crime, the plea agreement, and the sentencing

       This case has its genesis in the 1997 armed robbery and murder of a District of

Columbia policeman, Officer Oliver Smith, who was off duty at the time. The subsequent

investigation quickly led the police to conclude that Respondent, Anthony Allen Crawley,

and two co-actors, Antwaun Brown and Donovan Strickland, were involved in the

commission of the crime. Crawley was charged with first degree felony murder and armed

robbery. In exchange for his agreement to testify truthfully against Brown and Strickland,

Crawley agreed to plead guilty to both charges.

       The plea hearing was held in September 1997. At the outset of that hearing, counsel

for Crawley made the following request: “We are asking the Court to bind itself to an

agreement reached between the State and the Defense that the sentence in this case would

be life, which the Court would be required to impose, but that all but thirty-five years would

be suspended on the felony murder charge.” The plea agreement, which was read at the

hearing, provided in pertinent part:

       The State, the Court, and the Defendant agree that the Defendant shall be
       sentenced after the conclusion of the trials of codefendants Antwaun Brown
       and Donovan Strickland, to life suspend all but 35 years for the aforesaid

                                              2
       felony murder charge. The underlying charge of robbery with a deadly
       weapon will merge, by operation of law, with the felony murder charge at
       sentencing.

The plea agreement did not mention probation, and the court did not utter the term

“probation” during the hearing, except in the course of a somewhat lengthy colloquy with

Crawley concerning the impact that his guilty plea in the present case could have on his

then-current status in the criminal justice system. Even then, the court’s reference to

probation was in asking Crawley whether he was “on any kind of parole or probation at

this point in time.”    Neither the State nor defense counsel referred to probation in

connection with the sentence presented by the plea, and neither brought up the necessity to

have a period of probation attached to the suspended portion of the life sentence.

       At the conclusion of the hearing, the court declared its satisfaction that the plea was

“knowingly, voluntarily and intelligently made,” and that defense counsel had discussed

the plea in detail with Crawley and, with Crawley’s consent, his family. The court then

formally accepted the plea agreement.

       Sentencing took place a little more than a year later, on October 16, 1998. At the

hearing, the court reiterated the agreement in imposing the sentence:

       The sentence of this Court is, as to Count One, first degree felony murder,
       that you be sentenced to life in prison. Pursuant to the plea agreement, all
       but 35 years is suspended, and that sentence is to commence as of February
       27th, 1997.

       As to Count Two, robbery with a deadly weapon, the sentence is that the
       Court rules that no sentence can be imposed because under felony murder
       robbery with a deadly weapon merges with Count Number One.




                                              3
No mention of probation was made by anyone at any time during the hearing. The

commitment record indicates a sentence of “life, all but 35 years suspended,” with the box

for the probation period left blank.

       In 2011, Crawley initiated the present challenge to the legality of his sentence.

Before addressing that claim, we pause to review the then-evolving jurisprudential

landscape in Maryland that bears directly on the claim he makes.

                                              II

               Cathcart v. State, Greco v. State, and their effect on this case

Cathcart v. State

       On February 9, 2007, this Court decided Cathcart, 397 Md. at 320. The defendant

Cathcart was convicted by a jury of first degree assault and common law false

imprisonment. Id. at 322. He was sentenced to ten years in prison on the assault conviction

and to life imprisonment with all but ten years suspended on the false imprisonment

conviction. Id. Cathcart appealed and challenged the life sentence for false imprisonment

as disproportionately excessive, in violation of the Eighth Amendment to the Constitution

of the United States and the Constitution of Maryland. Cathcart v. State, 169 Md. App.
379, 388 (2006). The Court of Special Appeals, noting in part that “no period of probation

was imposed,” concluded that, “[i]f . . . appellant serves the entire unsuspended ten years,

he will have no future risk of being retaken, as there is no probation to be violated.” Id. at

389. Focusing on what was effectively a ten-year sentence, the Court of Special Appeals

readily concluded that the sentence was not unconstitutionally disproportionate to the

crime. Id. at 391.

                                              4
       Cathcart sought and we granted a writ of certiorari to review his challenge to what

he maintained was an illegal sentence. Before us, Cathcart advanced an argument different

from his argument in the Court of Special Appeals. We summarized the new argument

this way:

       Acknowledging that, in the absence of a period of probation attached to the
       suspended part of the sentence, there will be no occasion for the suspended
       part of the sentence ever to be executed and that, as a result, he will never
       have to serve more than ten years on that sentence, [Cathcart] complains that
       the effect of the sentence [for common law false imprisonment] as articulated
       [by the Court of Special Appeals to be ten years] and when considered
       together with the ten-year sentence for assault, is to preclude any parole
       consideration for the entire duration of the twenty years.

Cathcart, 397 Md. at 324. To that argument, we responded:

       We do not agree that the sentences imposed on Cathcart were in any way
       illegal. The sentence imposed on the assault conviction was well within the
       permissible statutory range, and, as we shall explain, the sentence imposed
       for false imprisonment, despite its wording, was not a life sentence and has
       no attribute or collateral consequence of a life sentence. What the court has
       effectively done is to impose two ten-year sentences, one consecutive to the
       other, and there is nothing unlawful in its doing so.

Id. at 325.

       Our conclusion was grounded in three sentencing principles:

       “[1] in the absence of statutory authority a court does not possess any power,
       after sentence has been pronounced, to suspend the execution of its judgment
       so as to relieve an accused, either in whole or in part, from suffering the
       sentence imposed”[; 2] that, pursuant to Art. III, § 60 of the Maryland
       Constitution, the General Assembly has the power, by “suitable general
       enactment,” to provide for the suspension of sentences in criminal cases[;]
       and [3] that any suspension of execution of a sentence by a court, in whole
       or in part, must be in conformance with an authorizing statute.

Cathcart, 397 Md. at 327 (citing State ex rel. Sonner v. Shearin, 272 Md. 502, 512-13, 518-

19 (1974)).

                                             5
       For purposes of resolving the sentencing issue presented in Cathcart, we noted:

       What is relevant from Shearin is the principle that, because the Maryland
       Constitution has vested in the General Assembly the power to enact
       legislation providing for the suspension of sentences, if the Legislature,
       pursuant to that authority, enacts such legislation setting conditions or
       limitations on the suspension of sentences, courts are not authorized to ignore
       or act inconsistently with those conditions or limitations.

Cathcart, 397 Md. at 328. We recognized nonetheless that, in Cathcart’s case, because

there was not a mandatory minimum sentence for the false imprisonment conviction, the

court’s failure to impose a period of probation did not render the sentence illegal, “but

simply precludes it from having the status of a split sentence.” Id. at 330. Important to the

case at bar, we addressed the relevance of Crim. Proc. § 6-222 to the analysis. We

explained that, “[u]nder what is now CP § 6-222,” courts have the authority to “impose

what is commonly referred to as a split sentence.” Cathcart, 397 Md. at 326. “If a court

chooses to use that approach, however, it must comply with the requirements of CP § 6-

222, one of which is that there must be a period of probation attached to the suspended part

of the sentence.” Cathcart, 397 Md. at 327. We held that, “[b]ecause the effect of the

omission is to limit the period of incarceration to the unsuspended part of the sentence, that

becomes, in law, the effective sentence.” Id. at 330.

Greco v. State

       Five years after Cathcart, we decided Greco. Greco was tried and convicted by a

jury of first degree premeditated murder, felony murder, and first degree rape. Greco, 427
Md. at 485. The circuit court sentenced Greco to concurrent terms of life imprisonment

for the premeditated murder and rape, with all but 50 years suspended; the court did not


                                              6
impose a period of probation. Id. at 486. No separate sentence was imposed for the felony

murder conviction. Id.

       We determined that “[Greco’s] previously imposed sentence for first degree

premeditated murder of life, suspend all but fifty years, was converted by operation of law

into a term-of-years sentence of fifty years imprisonment.” Id. at 513. Such conversion,

as we had said in Cathcart, “does not necessarily make the sentence illegal but simply

precludes it from having the status of a split sentence” under Crim. Proc. § 6-222. Greco,
427 Md. at 505 (emphasis added) (citation omitted). But, unlike the convictions at issue

in Cathcart, Greco’s conviction for premeditated murder carried a statutorily-prescribed

penalty of life imprisonment, rendering the resultant 50-year sentence illegal. See id. at

505-07, 513.

       We further explained in Greco that correcting a split sentence by tacking on a

probationary period was not an abuse of the authority granted by Maryland Rule 4-345(a).

We noted that the courts have revisory power, pursuant to Rule 4-345(a), to correct illegal

sentences and, if necessary, can accomplish the correction by increasing the sentence.

Greco, 427 Md. at 508. We held:

       In sum, Petitioner’s previously imposed sentence for first degree
       premeditated murder of life, suspend all but fifty years, was converted by
       operation of law into a term-of-years sentence of fifty years imprisonment.
       That converted sentence was not authorized by statute; therefore, it was
       illegal. On remand, the Circuit Court is limited by the maximum legal
       sentence that could have been imposed, with the illegality removed. That is,
       the Circuit Court must impose a sentence of life imprisonment, all but fifty
       years suspended, to be followed by some period of probation.

Id. at 513.


                                            7
                                            III

                        Subsequent proceedings in the present case

Crawley’s Motion to Correct an Illegal Sentence

       In May 2011, after Cathcart but before Greco was issued, Crawley, representing

himself, filed a “Memorandum of Law” requesting the circuit court to “Revise Judgment

of an Illegal Sentence.” Crawley asserted that the trial court’s failure to impose a period

of probation precluded the sentence from having the status of a split sentence. Crawley

argued that, under Cathcart, the omission of a period of probation rendered his sentence a

fixed term-of-years sentence of 35 years. The circuit court treated Crawley’s pleading as

a motion to correct an illegal sentence.

       By the time the motion came on for a hearing, Greco had been decided. The circuit

court ruled that, pursuant to Greco, Crawley’s sentence was an illegal sentence and a new

sentence was necessary to correct the illegality. A resentencing hearing was held on April

26, 2013. The circuit court explained that, although his “personal druthers would be stick

with the binding plea agreement, [because] that’s what the parties agreed to,” he could not

because the sentence was illegal. Over defense objection, the court vacated the then-extant

sentence and resentenced Crawley to life imprisonment, all but 35 years suspended, with




                                            8
four years of supervised probation.3 Crawley, satisfied with the 35-year portion of the

sentence, but displeased with the addition of the period of probation, appealed that decision

to the Court of Special Appeals.

The decision of the Court of Special Appeals and Petition for Writ of Certiorari

         A majority of the three-judge panel of the Court of Special Appeals reversed the

judgment of the circuit court in an unreported opinion. Crawley v. State, No. 467, Sept.

Term, 2013, slip op. at 20-21 (Md. Ct. Spec. App. Aug. 8, 2016). The panel majority

agreed with Crawley that the sentence, as modified by the circuit court, was itself illegal

because it added four years of probation not included as a term of the plea agreement. Id.


3
    The court stated:

         Life, suspend all but 35 years. Give him credit from February 27, 1997,
         which Madam Clerk has put it in the computer, translates to 16 years, 62
         days. Give him credit for that.

         The Court will place him on a period of probation. I can go up to five years.
         But in recognition that you have done extremely well, while balancing the
         interest of society at the same time, the Court will place you on a period of
         four years probation, with the special conditions as follows.

         As to Count 1, this is all to Count 1 . . . .

         Special conditions. I am required by law for you to provide a DNA sample,
         which I will order that that be done.

         Special conditions are: during that period, you are to submit and pay for
         random urinalysis as directed by your supervising agent, and submit to any
         alcohol, drug evaluation testing, treatment and education, as directed by the
         supervising agent.

The circuit court also ordered Crawley not to have any contact with eight named
individuals, and waived court costs, Public Defender fees, and probation fees.

                                                  9
       The panel majority recognized that Crawley’s sentence, as converted by operation

of law to a term-of-years sentence, violated the statutorily-mandated life sentence and that

Greco mandates the illegality be corrected to impose the life sentence, “with the illegality

removed.” Crawley, slip op. at 18-20; see Greco, 427 Md. at 513. The panel majority

further recognized the distinction between Greco and Crawley’s case, as the latter and not

the former involved a plea agreement to which the court had bound itself. Crawley, slip

op. at 21. The panel majority reasoned that the remedy for the sentencing illegality in

Crawley’s case—suspending a part of the sentence without imposing a period of

probation—should apply only where the record “demonstrate[s] both an understanding [of]

and an agreement to the imposition of a probationary period.” Id. at 19-20 (quoting Rankin

v. State, 174 Md. App. 404, 414 (2007)). The panel majority concluded that, because the

evidence does not establish that Crawley contemplated probation when he entered into the

plea agreement, that element of the sentence that was imposed at resentencing following

the motion to correct the original must be removed. Id. at 20-21.

       The panel majority vacated the sentence imposed by the circuit court and remanded

the case for a hearing, at which Crawley would have the opportunity to negotiate a

probationary period with the State. Id. at 21. The panel majority further directed that, if

that negotiation is successful, then Crawley “must be resentenced to life imprisonment,

with all but thirty-five years suspended and to be followed by the agreed-to probationary

term. . . . [I]f the appellant does not agree with the State to a probationary term, then he

shall have the right to withdraw his guilty plea in favor of a new trial.” Id. at 22.



                                             10
        The third member of the panel, now-Chief Judge Patrick Woodward, dissented from

the judgment. He agreed with the majority that, “we must determine what are the terms of

his plea agreement,” but he “diverge[d] from the views of appellant and the majority as to

exactly what are those terms.” Crawley, slip. op. at 1 (Woodward, J., dissenting). Chief

Judge Woodward relied in this case on Rankin. There, the Court of Special Appeals

concluded that “we consider terms implied by the plea agreement as well as those expressly

provided.” Rankin, 174 Md. App. at 409 (citation omitted). The Rankin court held that,

        because a period of probation must be attached to a suspended sentence, . . .
        the right to impose a period of probation is included in any plea agreement
        that provides for a suspended sentence. If we were to hold otherwise, the
        imposition of a suspended sentence would be meaningless.

Id. at 411-12 (footnotes omitted). Chief Judge Woodward reasoned in his dissent in this

case:

        [T]he instant case leads me to the conclusion that a period of probation is an
        implied term of appellant’s plea agreement to a split sentence of life
        imprisonment suspend all but thirty-five years. Such conclusion is reinforced
        by the fact that, without a period of probation as an implied term, the plea
        agreement would be for an illegal sentence, and “[a] defendant cannot
        consent to an illegal sentence.”

Crawley, slip op. at 1 (Woodward, J., dissenting) (quoting Holmes v. State, 362 Md. 190,

196 (2000)). Chief Judge Woodward, finding no error or abuse of discretion on the part of

the circuit court, would have affirmed the sentence as corrected by that court. Id. at 4.




                                             11
       We granted the State’s petition for writ of certiorari to review the judgment of the

Court of Special Appeals. State v. Crawley, 450 Md. 421 (2016).4

                                             IV

                                        Discussion

The parties’ arguments

       The State seeks reversal of the holding of the panel majority of the Court of Special

Appeals. The State maintains that the circuit court, in resentencing Crawley pursuant to

Maryland Rule 4-345(a), properly corrected Crawley’s illegal sentence by adding the

period of probation to effectuate the split sentence imposed at the original sentencing.

Relying on the undisputed proposition that Crawley’s original sentence was illegal

pursuant to Greco, the State argues that, because the statutory minimum sentence for felony

murder is life imprisonment, absent a provision for a period for probation, “there would be

no ability for the court ever to direct execution of the suspended part of the sentence.”

(Citation omitted). The State disagrees with Crawley’s emphasis on the fact that his

sentence was imposed as a result of a guilty plea. The State maintains that an illegal

sentence remains illegal even if it was the product of a plea agreement. The State further




4
 The Question Presented for review was:
       Did the Court of Special Appeals improperly vacate Crawley’s corrected
       sentence, where the trial court, pursuant to Greco v. State, 427 Md. 477
       (2012), corrected the illegality in Crawley’s sentence by the addition of a
       period of probation in order to effectuate the split sentence imposed in the
       case?
       Oliver Smith, Sr., the father of the deceased murder victim, also filed a Petition for
Writ of Certiorari, which this Court denied.
                                             12
argues that “Crawley’s negotiated arrangement for a split sentence of life imprisonment

implicitly and necessarily contemplated a period of probation.”

       Crawley argues, in response, that the test for determining the legality of a sentence

imposed pursuant to a plea deal is based upon what a “reasonable lay person would

understand the agreement to be.” He asserts that “[i]t would be unreasonable to conclude

. . . that a lay person in [Crawley’s] position would somehow know that his sentence

included probation, especially in light of the fact that this Court has held that, in other

circumstances, probation is not part of the sentence, if a sentencing court fails to mention

‘probation.’” (citing Cathcart, 397 Md. at 329). Crawley maintains that any ambiguity as

to the nature of the plea agreement must be resolved in his favor to avoid a violation of

Maryland Rule 4-243(c)(3).5 He agrees with the majority of the Court of Special Appeals

panel that Greco is distinguishable from the instant case because the defendant in Greco

received his original sentence following a guilty verdict, rather than a guilty plea. Finally,

Crawley requests that, even if this Court reverses the judgment of the Court of Special

Appeals, this case be remanded with instructions for the parties to attempt to negotiate a

new sentence.

What is—and is not—controlling authority




5
  Maryland Rule 4-243(c)(3) provides that: “If the plea agreement is approved, the judge
shall embody in the judgment the agreed sentence, disposition, or other judicial action
encompassed in the agreement or, with the consent of the parties, a disposition more
favorable to the defendant than that provided for in the agreement.”

                                             13
       Our decision in this case is guided by settled law. A substantively illegal sentence

is subject to correction at any time. Md. Rule 4-345(a). Whether a sentence is an illegal

sentence under Maryland Rule 4-345(a) is a question of law that is subject to de novo

review. Meyer v. State, 445 Md. 648, 663 (2015).

       Courts do not possess the authority to impose a sentence that does not comport with

a legislatively-mandated sentence, and any such sentence must be corrected to remedy the

illegality. See Cathcart, 397 Md. at 325, 329. The mandated sentence for the crime of first

degree murder is “imprisonment for life.” Crim. Law § 2-201(b). The sentencing court,

however, is not precluded from imposing a split sentence, even when the crime is first

degree murder. But, a court, when imposing a split sentence, must impose a period of

probation. Cathcart, 397 Md. at 329 (discussing Crim. Proc. § 6-222). Moreover, a

defendant cannot consent to an illegal sentence. Holmes, 362 Md. at 196.

       Crawley acknowledges that the statutorily-mandated sentence of life imprisonment,

though legitimately split by suspending all but 35 years of imprisonment, suffered from the

fatal flaw of not including a period of probation. And, he agrees that the sentence originally

imposed on his plea of guilty to first degree murder, given the inherent illegality of it, could

not stand and therefore was subject to later correction pursuant to Maryland Rule 4-345(a).

       Neither does Crawley take issue with the remedy established in Greco, which is to

“impose a sentence of life imprisonment, all but [the term-of-years portion of the original

split sentence] suspended, to be followed by some period of probation.” Greco, 427 Md.

at 513. He insists, though, that the Greco remedy does not apply here because the

sentencing illegality arose out of a plea agreement.

                                              14
       Crawley directs us to Cuffley v. State, 416 Md. 568 (2010). We held in that case

that “any question that later arises concerning the meaning of the sentencing term of a

binding plea agreement must be resolved by resort solely to the record established at the

Rule 4-243 plea proceeding.” Id. at 582. What Crawley does not mention is that Cuffley,

as well as its progeny, Baines v. State, 416 Md. 604 (2010), and Matthews v. State, 424
Md. 503 (2012), dealt with resolving ambiguous sentencing terms of a plea agreement. See

Cuffley, 416 Md. at 583 (stating that where “examination of the record leaves ambiguous

the sentence agreed upon by the parties, then the ambiguity must be resolved in the

defendant’s favor”); Baines, 416 Md. at 615 (same); Matthews, 424 Md. at 523 (holding

that the sentencing term of the plea agreement was “ambiguous” and that the “ambiguity

must be resolved in favor of Petitioner”). We do not have here an issue concerning an

arguably ambiguous sentencing term of a plea agreement. What we have, instead, is a

sentencing term of a plea agreement that, though agreed upon by the parties and imposed

by the court, was unequivocally illegal. Cuffley and its progeny therefore have no

application here.

Our decision

       The principle that a substantively illegal sentence must be corrected applies

regardless of whether the sentence has been negotiated and imposed as part of a binding

plea agreement. Here, the negotiated split sentence to which Crawley agreed and the court

imposed was the statutorily-mandated life imprisonment, with all but 35 years suspended.

Because the suspended portion could not remain due to the lack of a probationary period,

the sentence was converted by operation of law to an illegal term-of-years sentence, which

                                           15
could not stand. Crawley’s sentence—unlawful as originally imposed—was properly

remedied through the imposition of a period of probation.

       Greco instructs that a corrected sentence is “limited by the maximum legal sentence

that could have been imposed, with the illegality removed.” 427 Md. at 513. The circuit

court followed the dictates of Greco by vacating the original unlawful sentence, reimposing

the mandatory life sentence with all but 35 years suspended, and adding a period of

probation to the suspended portion of that sentence.        In doing so, the circuit court

effectively removed the illegality created by the absence of a period of probation attached

to the suspended portion of the life sentence. There is no dispute that the four-year

probation period satisfied constitutional standards and statutory limits. Meyer, 445 Md. at

670 (“When imposing probation conditions, [a] judge is vested with very broad discretion

. . . [in order] to best accomplish the objectives of sentencing—punishment, deterrence and

rehabilitation[,] and is limited only by constitutional standards and statutory limits.”)

(citations and internal quotations omitted). The imposition of that period of probation,

moreover, did not constitute an abuse of the circuit court’s “very broad discretion.” Id.

                                                 JUDGMENT OF THE COURT OF
                                                 SPECIAL APPEALS REVERSED.
                                                 COSTS   TO  BE  PAID  BY
                                                 RESPONDENT.




                                            16